DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 5/12/2020 and the telephonic election of Group II made on 11/2/2021.
Claims 17-28 are currently pending and have been examined.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to payment authentication, classified in 705/ 44.
II. Claims 17-28, drawn to shipping, classified in 705/333.
III. Claims 29-36, drawn to vehicle location monitoring (determining vehicle position), classified in 701/408.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. (a)
During a telephone conversation between Examiner Kelly S Campen and Attorney Martin Sultana on 11/02/2021 a provisional election was made without traverse to prosecute the invention of Group II., claims 17-28.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-16 and 29-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Regarding the claim numbering, please see claim objection below regarding numbers 19 and 27 being skipped in the original claim filing. Examiner is interpreting “claims 17-28” to include the claims labeled with a number ranging from 17-28, not the 17th through 28th claims listed in the claim set.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102, 22, 30, 518, 390, 392.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because several steps in Fig.14 recite “Antennas 134” while Antennas are referred to using reference character 135 throughout the rest of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36, 66.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0062] recites “the antenna 36” when it appears it should recite “the antenna 136”. See corresponding drawing objection above.
Paragraph [0076] recites “operation 66” when it appears it should recite “operation 166”. See corresponding drawing objection above.
Paragraph [0126] recites “second transmitter 122” when it appears it should recite “second transmitter 124”
Paragraph [0153] recites “antenna element 142” while the remainder of the disclosure uses character 142 to refer to the server processor. 
Paragraph [0172] recites “see FIGURE 9 and peaks to the left of 394” when it appears it should recite “see FIGURE 13 and peaks to the left of 394”
Paragraphs [0181] and [0182] recite “FIGUREs 14 and 15” when it appears they are referencing the slopes in Figures 15 and 16
Paragraph [0217] recites “operation 130” when it appears it should recite “second operation 1130”
Paragraph [0236] recites “system 1120” when it appears it should recite “system 1200”
Paragraph [0241] recites “parcel 130” when it appears it should recite “parcel 129”
Paragraph [0243] recites “passenger 128” when it appears it should recite “passenger 132”
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
In particular, Examiner notes that the abstract is directed to non-elected Group I. (claims 1-16, see Restriction section above) instead of the elected claims.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. 37 C.F.R. 1.75 (f) requires claims to be numbered consecutively, and the originally (and only) filed claim set from 05/12/2020 skips numbers 19 and 27.
Misnumbered claims 20-26 have been renumbered 19-25.
Misnumbered claim 28 have been renumbered 26.
Claim 25 (originally numbered claim 26) is objected to because of the following informalities:    
Claim 25 recites “a location tag being including the array of antennas” when it appears it should recite “a location tag [[being]] including the array of antennas”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 (previously claims 17-18 and 20-25 with 19 omitted, see claim objections above) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process. 
As an initial matter, claims 17-24 fall into at the statutory category of a machine/system. Claims 25-26 fall into at least the statutory category of a manufacture/product. Therefore, all claims fall into at least one of the statutory categories. Analysis proceeds to Step 2A Prong 1. 
In claim 17, the limitation of “process the plurality of wireless signals to generate first information indicative of a plurality of locations of the object”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A system for performing chain of custody monitoring, the system comprising: at least one transceiver for receiving a plurality of wireless signals from at least one transmitter; and at least one processor for being coupled to the at least one transceiver and to an object, the at least one processor being programmed,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “transmit the first information to a server; receive a plurality of location coordinates from the server identifying the plurality of locations of the object based on the first information as the object travels from a starting point to an arrival point”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (wireless communicating, a server). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, at least one transceiver, for receiving a plurality of wireless signals, at least one transmitter, at least one processor, wirelessly transmitting the first information to a server, and a server. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, at least one transceiver, for receiving a plurality of wireless signals, at least one transmitter, at least one processor, wirelessly transmitting the first information to a server, and a server amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-22 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 23, the limitation of “process the plurality of wireless signals to generate first information indicative of a plurality of locations of the parcel”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A system for monitoring a transit of a parcel, the system comprising: at least one transceiver for receiving a plurality of wireless signals from at least one transmitter; and at least one processor for being coupled to the at least one transceiver and to the parcel, the at least one processor being programmed,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “transmit the first information to a server; and receive a plurality of location coordinates from the server identifying the plurality of locations of the parcel based on the first information as the parcel travels from a starting point to an arrival point”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (a server). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, at least one transceiver for receiving a plurality of wireless signals, at least one transmitter, at least one processor, and a server. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, at least one transceiver for receiving a plurality of wireless signals, at least one transmitter, at least one processor, and a server amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 24 further limits the abstract idea of claim 23 without adding any new additional elements. Therefore, by the analysis of claim 23 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claims 25-26, the claims are patent eligible because the claims are directed to a shipping container instead of monitoring chain of custody or monitoring transit. Because claims 25 and 26 are claiming the shipping container, the claims merely involve the mental process recited above regarding claims 17-24. Per MPEP 2106.04 II.A.1., “Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)”. Therefore, because claims 25 and 26 merely involve an exception, they are eligible at Step 2A Prong 1 without further analysis required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21-24 (previously numbered 17 and 22-25, see renumbering due to omitted numerals in claim objections above) are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (U.S. Pre-Grant Publication No. 2010/0309051, hereafter known as Moshfeghi) in view of Kim et al. (U.S. Patent No. 10,121,118; hereafter known as Kim).
Regarding claim 17, Moshfeghi teaches:
A system  (see Fig. 1 and [0055]-[0057] for overall system and [0068] "Each radio 415 includes an antenna 420, a transmit module 430, a receive module 432, and a digital baseband module 435. The radios 415 of the moving scanner 400, as well as the radios (e.g., satellites 440-443, access points 444-449, and cell towers 450 and 455) in the geographical area of interest (i.e., the environment 405) may be Multiple-Input Multiple-Output (MIMO) systems that have multiple antennas which transmit independently and hence improve the accuracy by providing more channel characteristics data" for transceivers receiving signals from transmitters)
and at least one processor for being coupled to the at least one transceiver and to an object (see Fig. 4 element 450 connecting to transceivers 430,432, 435 and [0069] "A controller module 450 manages the operations of all radios 415" and [0189] "Computer is meant in its broadest sense, and can include any electronic device with a processor (e.g., moving scanner, mobile device" for controller being the processor and coupled to the object)
the at least one processor being programmed to: process the plurality of wireless signals to generate first information indicative of a plurality of locations of the object (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc. The details of extracting characteristics of signals are described above by reference to FIGS. 3-6. Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc.")
wirelessly transmit the first information to a server (see [0129] "the process transfers (at 1035) the extracted channel characteristics data from the mobile device to a network server" and [0070] "the channel characteristics data stored in memory 460 is transferred to a centralized networked database 410 at regular time intervals. In some embodiments, the transfer of data is carried out by a local server 465 that makes a...wireless connection (e.g., using cellular, public hotspot WLAN, or other wireless method) to a networked server 470")
and wirelessly receive a plurality of location coordinates from the server identifying the plurality of locations of the object based on the first information  (see [0129] "The process calculates (at 1045) the mobile device's position by the networked server using interpolation and matching techniques as described above for the operation 1025. The process then optionally filters (at 1050) the calculated position or location of the mobile device by the network server's position module and sends the filtered position back to the mobile device" and [0092] "position or location information of a mobile device includes the actual coordinates of the mobile device")
Moshfeghi additionally teaches generally that the location being determined is of a wireless device (vehicle, mobile device as in [0034]) that can use the location for navigation ([0131]). Moshfeghi further teaches in [0034] “One of ordinary skill in the art would realize that other moving objects equipped with radios can be used without deviating from the teachings of the invention”. However, Moshfeghi does not explicitly teach monitoring the chain of custody of an object as travels from a starting point to an arrival point. Kim teaches:
A system for performing chain of custody monitoring, the system comprising: at least one transceiver for receiving a plurality of wireless signals from at least one transmitter (see Col. 7 lines 32-38 "FIG. 3 is a diagram illustrating one embodiment of a system 300 for confirming delivery of multiple packages 206 using radio tags 208a-208n employing long range radio transmission techniques. The radio tags 208a-208n may include a transmitter for one-way communication with the network 122 or a transceiver for two-way communication with the network 122" tracking chain of custody of package, Examiner notes that "chain of custody" as used in [0234] of Applicant's specification includes location tracking of packages)
the object travels from a starting point to an arrival point (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim with Moshfeghi. As Kim states in Col. 1 lines 10-14 “there is a need for improved systems and methods to facilitate identifying when a package is incorrectly included or omitted in a group of multiple packages being delivered to a customer address”. Kim additionally teaches in Col. 7 line 65 thru Col. 8 line 30 that signal processing methods like time difference of arrival, which is also taught in Moshfeghi [0121], can be used to fulfill this need. Therefore, it would have been obvious to incorporate package location monitoring of Kim into the device positioning techniques of Moshfeghi.
Further, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of tracking of devices on packages in transit of Kim for the tracking of mobile devices for navigation of Moshfeghi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 21, the combination of Moshfeghi and Kim teach all of the limitations of claim 17 above. Moshfeghi further teaches:
wherein the at least one processor is further configured to process the plurality of wireless signals to generate first information that is indicative of the location of the object based on a time of arrival of the plurality of wireless signals (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as...time of arrival delay using preamble correlation")
Regarding claim 22, the combination of Moshfeghi and Kim teach all of the limitations of claim 17 above. Moshfeghi further teaches:
wherein the at least one processor is further configured to process the plurality of wireless signals to generate first information that is indicative of the location of the object based on a carrier phase difference between the plurality of wireless signals (see [0037] "As an OFDM signal travels between a transmitter and a receiver, the system calculates the residual phase difference between pilot tone frequency pairs. By repeating this process with different OFDM transmitters (or receivers) with known coordinates, it is possible to process the residual phase differences to calculate the unknown position coordinates of an OFDM transmitter (or receiver)")
Regarding claim 23, Moshfeghi teaches:
A system  (see (see Fig. 1 and [0055]-[0057] for overall system and [0068] "Each radio 415 includes an antenna 420, a transmit module 430, a receive module 432, and a digital baseband module 435. The radios 415 of the moving scanner 400, as well as the radios (e.g., satellites 440-443, access points 444-449, and cell towers 450 and 455) in the geographical area of interest (i.e., the environment 405) may be Multiple-Input Multiple-Output (MIMO) systems that have multiple antennas which transmit independently and hence improve the accuracy by providing more channel characteristics data" for transceivers receiving signals from transmitters)
and at least one processor for being coupled to the at least one transceiver and to the 
the at least one processor being programmed to: process the plurality of wireless signals to generate first information indicative of a plurality of locations of the parcel (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc. The details of extracting characteristics of signals are described above by reference to FIGS. 3-6. Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc.")
transmit the first information to a server (see [0129] "the process transfers (at 1035) the extracted channel characteristics data from the mobile device to a network server" and [0070] "the channel characteristics data stored in memory 460 is transferred to a centralized networked database 410 at regular time intervals. In some embodiments, the transfer of data is carried out by a local server 465 that makes a...wireless connection (e.g., using cellular, public hotspot WLAN, or other wireless method) to a networked server 470")
and receive a plurality of location coordinates from the server identifying the plurality of locations of the parcel based on the first information  (see [0129] "The process calculates (at 1045) the mobile device's position by the networked server using interpolation and matching techniques as described above for the operation 1025. The process then optionally filters (at 1050) the calculated position or location of the mobile device by the network server's position module and sends the filtered position back to the mobile device" and [0092] "position or location information of a mobile device includes the actual coordinates of the mobile device")
Moshfeghi additionally teaches generally that the location being determined is of a wireless device (vehicle, mobile device as in [0034]) that can use the location for navigation ([0131]). Moshfeghi further teaches in [0034] “One of ordinary skill in the art would realize that other moving objects equipped with radios can be used without deviating from the teachings of the invention”. However, Moshfeghi does not explicitly teach monitoring the transit of a parcel as it travels from a starting point to an arrival point. Kim teaches:
A system for monitoring a transit of a parcel, the system comprising: at least one transceiver for receiving a plurality of wireless signals from at least one transmitter (see Col. 7 lines 32-38 "FIG. 3 is a diagram illustrating one embodiment of a system 300 for confirming delivery of multiple packages 206 using radio tags 208a-208n employing long range radio transmission techniques. The radio tags 208a-208n may include a transmitter for one-way communication with the network 122 or a transceiver for two-way communication with the network 122" tracking chain of custody of package, Examiner notes that "chain of custody" as used in [0234] of Applicant's specification includes location tracking of packages)
as the parcel travels from a starting point to an arrival point (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim with Moshfeghi. As Kim states in Col. 1 lines 10-14 “there is a need for improved systems and methods to facilitate identifying when a package is incorrectly included or omitted in a group of multiple packages being delivered to a customer address”. Kim additionally teaches in Col. 7 line 65 thru Col. 8 line 30 that signal processing methods like time difference of arrival, which is also taught in Moshfeghi [0121], can be used to fulfill this need. Therefore, it would have been obvious to incorporate package location monitoring of Kim into the device positioning techniques of Moshfeghi.
Further, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of tracking of devices on packages in transit of Kim for the tracking of mobile devices for navigation of Moshfeghi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 24, the combination of Moshfeghi and Kim teach all of the limitations of claim 23 above. For the limitations introduced in claim 24, please see the rejection of claim 21 above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Kim and Aryeetey et al. (U.S. Pre-Grant Publication No. 2017/0083861, hereafter known as Aryeetey).
Regarding claim 18, the combination of Moshfeghi and Kim teach all of the limitations of claim 17 above. The combination of Moshfeghi and Kim teaches tracking a package during its delivery. However, the combination of Moshfeghi and Kim does not explicitly teach the server transmitting second information indicative of a report of a plurality of locations of the object. Aryeetey teaches:
wherein the server is programmed to transmit second information indicative of a report corresponding a plurality of locations of the object as the object traverses terrestrially from the starting point to the arrival point (see [0079] "the computing system can represent, for example, a specialized computer system configured to be a server for hosting the tracking webpage" and [0076] "the webpage 600 can be a tracking interface that receives one or more serial numbers and provides tracking information associated with the one or more serial numbers... The tracking information can include, but is not limited to: location information at specified times and dates" also Fig. 6 plurality of locations in report. Mail carriers of [0059] delivering mail “terrestrially”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Aryeetey with the combination of Moshfeghi and Kim. As Aryeetey states in [0003] “there is a desire for postal tracking products and methods, systems, and computer-readable media that track delivery items, for example, at delivery processing centers, while in transit, when near a delivery location, etc., thereby allowing the customer to determine a current location and/or an arrival time of a delivery item with increased accuracy”. Therefore, combining Aryeetey’s reporting system with Moshfeghi and Kim’s package delivery location tracking would satisfy this desire for tracking information being reported to customers.
Claim 19 (previously numbered 20, see renumbering due to omitted numerals in claim objections above) is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Kim and Colodny et al. (U.S. Pre-Grant Publication No. 2019/0340570, hereafter known as Colodny).
Regarding claim 19, the combination of Moshfeghi and Kim teach all of the limitations of claim 17 above. Moshfeghi further teaches:
wherein the server is further programmed to receive timestamps from the least one processor  (see [0136] "process 400, compares the characterization data extracted from the mobile device's position with characterization data retrieved from the database that has a timestamp close to the time that the mobile device's characterization data is collected (e.g., a close time of day timestamp). In other embodiments, several values from the database are weighted based on proximity of their timestamps to the time that the mobile device's characterization data is collected in order to provide a value to compare with the Mobile device's characterization data" mobile device data has a time stamp attached of when it was collected, which is compared to time stamp of data in the database)
Moshfeghi teaches the location tracking data having time stamps as discussed above, but the combination of Moshfeghi and Kim does not explicitly teach using the timestamps to provide a total time in transit. However, Colodny teaches:
wherein the server is further programmed to receive timestamps from the least one processor to provide a total time the object has been in transit from the starting point to the arrival point based on the timestamps (see [0063] "Central server 208 may store tracking information 214 in central database 228...Tracking information 214 may include...a timestamp of when the at least one package was picked up, a timestamp of when the at least one package was delivered" start and end timestamps received from parcel stored in database provide a total transit time)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Colodny with the combination of Moshfeghi and Kim. As Colodny states regarding storing timestamps of pick up and delivery in [0063] “This provides for a chain of custody of the at least one package if it is lost or misplaced.” By combining the timestamp logging of Colodny, including the pickup and delivery stamps, into the combination of Moshfeghi and Kim, the resulting system would increase visibility of the package in case of a lost/misplaced package. 
Claim 20 (previously numbered 21, see renumbering due to omitted numerals in claim objections above) is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Kim and Williams et al. (U.S. Pre-Grant Publication No. 2014/0330737, hereafter known as Williams).
Regarding claim 20, the combination of Moshfeghi and Kim teach all of the limitations of claim 17 above. The combination of Moshfeghi and Kim does not explicitly teach generating an alert indicative of a broken chain of custody. However, Williams teaches:
wherein the server is further programmed to generate an alert indicative of the chain of custody being broken in the event: (i) the processor has failed to wirelessly transmit the first information to the server within a predetermined amount of time, (ii) one or more of the plurality of locations of the object is detected to be out of a predetermined area, (iii) an apparent speed of the object exceeds a predetermined speed of travel, or (iv) one or more of the plurality of locations of the object is determined to be inconsistent based on a plurality of first wireless signals transmitted from a plurality of access points (see [0034] "a generation of a time-based geofence (step 410). The term "geofence" refers to a selected or defined geographical area. For example, server 110 may store geographical areas surrounding a number of known locations...For example, a geofence may be generated for an area (e.g., 1 mile, 5 miles, 10 miles) surrounding the destination of a shipped object" and [0045] "a determination of a potential risk associated with a shipped object (step 610). For example, as discussed above, a sensor device 120 may fail to enter a time-based geofence by a particular time and a determination may be made that the sensor device 120 is associated with one or more shipped objects" and [0046] "based on the potential risk, server 110 enables a panic button in the user interface 130" enabling panic button an alert that a package may be stolen/lost (see [0021]) based on an object being detected outside of a predetermined area. Examiner notes that since the options possibilities are presented in the alternative, only one option is required to read on the claim as a whole)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Williams with the combination of Moshfeghi and Kim. As Williams states in [0003]-[0004] “existing techniques for tracking a shipped object are often limited in usefulness when situations arise that may be a risk to a shipped object. For example, existing techniques for tracking a shipped object are often limited in usefulness for a shipped object that is off pace (e.g., the shipped object is delayed) or of track (e.g., the shipped object has deviated from a planned route)…Improvements in techniques for detecting and resolving risks associated with shipped objects are desirable”. By combining the teachings of Williams indicating a risk to a package in transit into the combination of Moshfeghi and Kim, the resulting system could implement the actions in Williams [0022] in response to a detected risk to the package to attempt to remedy the issue.
Claim 25 (previously numbered 26, see renumbering due to omitted numerals in claim objections above) are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moshfeghi.
Regarding claim 25, Kim teaches:
A shipping container comprising: a parcel configured to store a good (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
an array of antennas for wirelessly receiving a plurality of wireless signals (see Col. 9 lines 13-15 "the radio tag 300 may include an antenna 312 to receive interrogation signals 310 and transmit response signals 308")
and a location tag being including the array of antennas for attachment to the parcel, the location tag being programmed to (see Col. 9 lines 13-15 "the radio tag 300 may include an antenna 312 to receive interrogation signals 310 and transmit response signals 308")
the parcel travels from a starting point to a destination point (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
While Kim teaches that the antennas can receive signals, Kim teaches in Col. 7 line 65 thru Col. 8 line 7 that the location tags are transmitting signals as part of the process to locate the tags instead of the tags receiving signals as part of the process. Kim also does not explicitly teach the transmission of first information that was processed from received wireless signals to the server or the tags then receiving the coordinates from the server. However, Moshfeghi teaches:
process the plurality of wireless signals to generate first information indicative of a plurality of locations of the parcel during transit (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc. The details of extracting characteristics of signals are described above by reference to FIGS. 3-6. Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc.")
transmit the first information to a server (see [0129] "the process transfers (at 1035) the extracted channel characteristics data from the mobile device to a network server" and [0070] "the channel characteristics data stored in memory 460 is transferred to a centralized networked database 410 at regular time intervals. In some embodiments, the transfer of data is carried out by a local server 465 that makes a...wireless connection (e.g., using cellular, public hotspot WLAN, or other wireless method) to a networked server 470")
and receive a plurality of location coordinates from the server identifying the plurality of locations of the parcel based on the first information (see [0129] "The process calculates (at 1045) the mobile device's position by the networked server using interpolation and matching techniques as described above for the operation 1025. The process then optionally filters (at 1050) the calculated position or location of the mobile device by the network server's position module and sends the filtered position back to the mobile device" and [0092] "position or location information of a mobile device includes the actual coordinates of the mobile device")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Moshfeghi with Kim. As Moshfeghi states in [0003] “One of the sources of errors in wireless positioning is multipath propagation…These effects cause errors in GPS data, RSSI, AOA, TOA, TDOA and Doppler shift” and [0063] “Multipath propagation reduces the accuracy of conventional triangulation positioning methods by introducing timing and distance errors. However, with the disclosed method, multipath propagation increases the positioning accuracy because it makes the channel characteristics signature at one location more unique and distinguishable from another location”. Therefore, by incorporating the wireless position of Moshfeghi with the package of Kim, the resulting combination provides a more accurate position for the package in transit by taking advantage of multipath propagation instead of multipath propagation degrading accuracy. 
Claim 26 (previously numbered 28, see renumbering due to omitted numerals in claim objections above) are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moshfeghi and Hamm (U.S. Pre-Grant Publication No. 2010/0153220, hereafter known as Hamm). 
Regarding claim 26, the combination of Kim and Moshfeghi teaches all of the limitations of claim 25 above. While Kim is silent regarding the material of the taught packages, Kim implies, but does not explicitly teach, that the packages are non-reusable. However, Hamm teaches:
wherein the parcel is non-reusable or a reusable container (see [0018] “The present invention extends the life of packaging materials by providing and tracking reusable containers that are designed to be used multiple times for the same or substantially similar purpose or function before the container is recycled” and [0020] “each container includes a data device that is situated on or in the container” for reusable containers with tracking devices)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hamm with the combination of Kim and Moshfeghi. As Hamm states in [0005] “Packaging materials are an urgent focus for sustainability” and [0006] “Embodiments of the present invention relate to an innovative, environmentally conscious, reusable, self-contained shipping system and related methods that replace the need for traditional packaging materials such as corrugated boxes, packing boxes, wood, polystyrene, packing "peanuts," plastic shrink-wrap, "bubble" wrap, wooden pallets and the like”. Therefore, by combining the reusable containers of Hamm into the combination of Kim and Moshfeghi, the sustainability of the delivery system will increase and the environmental impacts will decrease. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Volkerink et al. (U.S. Pre-Grant Publication No. 2021/0150159) teaches package with RFID tag triangulating its position based on signals from fixed wireless tag in a premises
Labow (U.S. Pre-Grant Publication No. 2005/0216294) teaches flagging cargo with conflicting location reports and cargo that is observed to have traveled at an impossible apparent speed between two locations
Ayoub (U.S. Pre-Grant Publication No. 2019/0391634) teaches using time difference of arrival radiolocation to locate an asset
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625